Electronic Articles of Incorporation P08000058513 For June 16, 2008 Sec. Of State ALCHEMICAL CAPITAL CORP. Ipoole The undersigned incorporator, for the purpose of forming a Florida profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is: ALCHEMICAL CAPITAL CORP. Article II The principal place of business address: 9116 BYRON AVENUE SURFSIDE, FL.33154 The mailing address of the corporation is: 9116 BYRON AVENUE SURFSIDE, FL.33154 Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The number of shares the corporation is authorized to issue is: 100000000 -1- P08000058513 June 16, 2008 Sec. Of State Ipoole Article V The name and Florida street address of the registered agent is: MICHAEL
